Fourth Court of Appeals
                                San Antonio, Texas
                                      August 21, 2019

                                    No. 04-18-00697-CV

                                      Lois S. CANTU,
                                         Appellant

                                             v.

                           Chad HANCHEY and Alyka Hanchey,
                                     Appellees

                From the 198th Judicial District Court, Bandera County, Texas
                            Trial Court No. CVCN-XX-XXXXXXX
                        Honorable M. Rex Emerson, Judge Presiding


                                      ORDER
        On August 13, 2019, appellant timely filed an Unopposed Motion for Extension of Time
to File Motion for Rehearing or En Banc Reconsideration, requesting a fifteen day extension.
After consideration, we GRANT the motion. The new due date is August 30, 2019.




                                                  _________________________________
                                                  Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of August, 2019.



                                                  ___________________________________
                                                  Keith E. Hottle,
                                                  Clerk of Court